DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 15 November 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-13 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 November 2019, 21 February 2020 and 22 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first information acquisition part”, “a second information acquisition part”, “a determination part” and “a transmission part” as found in independent claims 1 and 13, “a specification part” as in claim 2, “a third information acquisition part” and “a generation part” as in claim 8, “a fourth information part” and “a generation part” as in claim 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 3, Applicant provides the claim limitation wherein, “the specification part selects…the reference posture information…the reference posture 
Regarding claims 4 and 5, these claims are dependent upon claim 3 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 8 Applicant provides the claim limitation wherein, “a third information acquisition part that acquires second user posture information indicating the posture of the second user differing  from the first user…”, however, it is unclear based on the currently provided claim language, how a “second user” (and related information) relates to and/or is incorporated with the instant invention, as there was no “second user” previously provided in the prior claim limitations, and therefore claim 3 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 9 and 10
Claim 3 recites the limitation "the second user" in Line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 4 and 5, these claims are dependent upon claim 3 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Claim 8 recites the limitation "the second user" in Line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claims 9 and 10, these claims are dependent upon claim 8 and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.


	Examiner notes wherein the claim have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”).
Regarding claim 1, Weber discloses a control apparatus (Figure 1) comprising: 
a first information acquisition part that acquires first user posture information indicating a posture of a first user operating a robot (Figure 1, as shown wherein a user operates a master device; Figure 2, Master device (M); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the master control receives input commands from a user); 
a second information acquisition part that acquires pre-change posture information indicating a pre-change posture, which is a posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept); and 
a determination part that determines, as the posture of the robot, a target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired by the first information 
Regarding claim 2, Weber discloses the control apparatus further comprising: 
a specification part that specifies, among a plurality of pieces of reference posture information used to change the posture of the robot, subject reference posture information corresponding to the pre-change posture information and the first user posture information acquired by the first information acquisition part at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1; at least as in Section 1.1, regarding the Position Assistance (PA)).
Regarding claim 11, Weber further discloses wherein the first information acquisition part acquires the first user posture information in association with a time, the second information acquisition part acquires the pre-change posture information in association with a time, and the determination part determines the target posture as the posture of the robot on the basis of the pre-change posture information and the first user posture information associated with the same time (Figure 1; at least as in Section 1.1, regarding the Position Assistance (PA)).
Regarding claim 12, Weber discloses a robot control method comprising the computer-implemented steps of: 
acquiring first user posture information indicating a posture of a first user operating a robot (Figure 1, as shown wherein a user operates a master device; Figure 
acquiring pre-change posture information indicating a pre-change posture, which is a posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept); and 
determining, as the posture of the robot, a target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1, specifically regarding at least the intention estimation block & assistance estimation block; at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the assistance block changes the posture of the master device).
Regarding claim 13, Weber discloses a robot control system (Figure 1, telepresence system) comprising: 
a robot (Figure 1, the robot as shown in Figure 1; Figure 2, slave device (S); at least as in Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept); 

a robot control apparatus that controls the robot (Figure 1; Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept, wherein it is implicit that the robot would include some kind of controller (i.e. control device, processor, etc.) thereby providing functionality to said slave device (i.e. robot)); and 
a control apparatus capable of communicating with the user apparatus and the robot control apparatus (Figure 1; Section 1 Introduction; Section 1.1 Proposed Method, Section 2 Assistance Concept, wherein it is implicit that the master device (M) would include some kind of controller (i.e. control device, processor, etc.)), wherein 
the user apparatus transmits first user posture information indicating the posture of the first user to the control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command signals, feedback signals, etc.) are transmitted between the user operating the master device and the slave device via the communication channel), 
the robot control apparatus controls a posture of the robot so that the robot reaches the target posture determined by the control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command 
the control apparatus includes: 
a first information acquisition part that acquires the first user posture information (Figure 1, as shown wherein a user operates a master device; Figure 2, Master device (M); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, specifically wherein the master control receives input commands from a user); 
a second information acquisition part that acquires pre-change posture information indicating a pre-change posture, which is the posture of the robot before changing the posture of the robot on the basis of the first user posture information (Figure 1, as shown wherein a slave device (i.e. robot) receives signals from the master device, and further wherein feedback and sensor signals are communicated between master and slave devices; Figure 2, Slave device (S); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept); 
a determination part that determines, as the posture of the robot, the target posture different from the posture of the first user on the basis of the pre-change posture information and the first user posture information acquired by the first information acquisition part at the time when the robot is in the pre-change posture indicated by the pre-change posture information (Figure 1, specifically regarding at least the intention estimation block & assistance estimation block; at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 
a transmission part that transmits the target posture to the robot control apparatus (Figures 1 & 2, communication channel (CC); at least as in Section 1.1 Proposed Method, Section 1.2 Contribution and Section 2 Assistance Concept, wherein information (i.e. command signals, feedback signals, etc.) are transmitted between the user operating the master device and the slave device via the communication channel).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Weber, et al., “Position and Force Augmentation in a Telepresence System and Their Effects on Perceived Realism” Eurohaptics Conference, 2009 and Symposium on Haptic Interfaces for Virtual Environmental and Teleoperator Systems, World Haptics, 2009, 6 pages, hereinafter “Weber”) in view of Lee et al (US 2014/0046128 A1, hereinafter Lee).
The teachings of Weber have been discussed above.
Regarding claim 6, Weber is silent specifically regarding wherein the specification part specifies the subject reference posture information by inputting the pre-change posture information and the first user posture information into a machine-learning model created by using a plurality of pieces of pre-change posture information and the plurality of pieces of reference posture information as teacher data.  Lee discloses a master/slave robotic system that employs machine learning for identifying basic motion to predict operator motion using the master manipulator (i.e. master device) such that supervised learning is performed in a state in which a target result value for an input value is given.  Lee further teaches wherein various motion data characteristics are included with identifying an operator’s posture information, wherein the motion data includes at least speed data, position data, torque data (Figures 3, 5 & 6; at least as in paragraphs 0018-0021, 0060-0066 and 0087-0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weber to include Lee’s teaching(s) of employing machine learning models to perform one or more tasks by a slave robotic device, since Lee teaches wherein utilizing machine learning models for teaching a slave robotic device to perform 
	Regarding claim 7, Weber is silent specifically regarding wherein the specification part generates temporary target posture information indicating a rotation angle, an angular velocity, an angular acceleration, and a torque of each of one or more motors of the robot on the basis of the first user posture information acquired by the first information acquisition part, and specifies the subject reference posture information on the basis of the generated temporary target posture information and the pre-change posture information. Lee discloses a master/slave robotic system that employs machine learning for identifying basic motion to predict operator motion using the master manipulator (i.e. master device) such that supervised learning is performed in a state in which a target result value for an input value is given.  Lee further teaches wherein various motion data characteristics are included with identifying an operator’s posture information, wherein the motion data includes at least speed data, position data, torque data (Figures 3, 5 & 6; at least as in paragraphs 0018-0021, 0060-0066 and 0087-0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weber to include Lee’s teaching(s) of employing machine learning models to perform one or more tasks by a slave robotic device, since Lee teaches wherein utilizing machine learning models for teaching a slave robotic device to perform a task, provides a more efficient system/method for performing said task, thereby applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.